DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 9-12, 14, 16-17 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Pousthomis et al. (US 2019/0004369, hereinafter “Pousthomis”), or in the alternative, under 35 U.S.C. 103 as obvious over Pousthomis.
Regarding claim 1,  Pousthomis teaches in Figs. 1 and 5D (Fig. 5D shown below) and related text a semiconductor nanoparticles (3, Figs. 1 and 5D), a semiconductor nanoparticle (3, Fig. 5D) of the 5semiconductor nanoparticles comprising: 
a single core (33, Fig. 5D and ¶[0551] and [0713]) comprising a group III-II-V compound semiconductor (e.g. InZnP, ¶[0713], when M=In, x=1, N=Zn, y=1 and E=P, z=1 in the formula MxNyEzAw disclosed by Pousthomis as representing the core material; alternatively selecting a III-II-V compound semiconductor from the compound semiconductor materials disclosed by Pousthomis would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)), wherein the group III-II-V compound semiconductor does not include AlInP (i.e. InZnP does not include AlInP); 
a shell (34, Fig. 5D and ¶[0551]) surrounding the single core (Fig. 5D);
a second shell (35, Fig. 5D and ¶[0551]) surrounding the shell, the second shell comprising a second compound semiconductor different from the compound semiconductor (¶¶[0733] and [01562], Pousthomis teaches core and shell comprising different compound semiconductor materials (e.g. see Examples 8 and 12-14); alternatively, selecting different materials for core and second shell (¶¶[0713] and [0733]) from the materials disclosed by Pousthomis such that a second compound semiconductor of the second shell is different from the compound semiconductor of the core would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)); and 
a third shell (36, Fig. 5D and ¶¶[0551] and [0558]) surrounding the second shell, the third shell comprising at least one selected from the group consisting of Al2O3, TiO2, MgO and ZnO (¶0558]),  
wherein the shell (34, Fig. 5D) comprises: a metal oxide and/or a metalloid oxide (e.g. Al2O3 or SiO2, ¶[0733], when M=Al, x=2 and E=O and z=3, in case of Al2O3, and when M=Si, x=1 and E=O and z=2, in case of SiO2, in the formula MxNyEzAw disclosed by Pousthomis as representing the shell material; alternatively selecting a metal oxide and/or a metalloid oxide, such as, Al2O3 or SiO2, for the shell material from the shell materials disclosed by Pousthomis would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)) having a bandgap of about 3.5 eV or more, and having a sum (ΔECB+ΔEVB) of a conduction 10 band offset (ΔECB) with the compound semiconductor comprised in the single core and a valence band offset (ΔEVB) with the compound semiconductor comprised in the single core of about 3 eV or more (i.e. since Pousthomis discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[0046]-[0048] and [0050] of the specification as published), these materials would satisfy the claimed relationship), 
wherein the metal oxide and the metalloid oxide comprise at least one selected from the group consisting of Al2O3 and SiO2 (¶[0733], when M=Al, x=2 and E=O and z=3, in case of Al2O3, and when M=Si, x=1 and E=O and z=2, in case of SiO2, in the formula MxNyEzAw disclosed by Pousthomis as representing the shell material; alternatively, selecting Al2O3 or SiO2 for the shell material from the shell materials disclosed by Pousthomis would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)), and
 the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (i.e. since Pousthomis teaches the same materials for both the core and shell materials as those disclosed by the Applicant, these materials would satisfy the claimed relationship);
a ratio [(t1+t2+t3)/r1] of a total thickness (t1+t2+t3) of the first shell, the second shell, and the third shell to a radius r1 of the single core is in a range of about 0.1 to about 10 (i.e. Pousthomis teaches that radius r1 of the core is from 0.1 nm to 0.5 mm (¶[0507], i.e. Pousthomis teaches that the overall size (diameter (d1)) of the nanoparticle 3 is from 0.5 nm to 1 mm, which when reduced by the total thickness of first, second and third shells (e.g. d1 - (t1+t2+t3) = 0.5 nm - 0.3 nm = 0.2) divided by 2 corresponds to the radius (r1) of the core and that thicknesses of the first, second and third shells, t1, t2, and t3 are in the range from 0.1 nm to 500 nm (¶¶[0550], [0541] and [0554]-[0555]), which for t1, t2, t3 and r1 equal to 0.1 nm result in the ratio [(t1+t2+t3)/r1] = 0.3/0.1 = 3 that falls within and/or overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), 
a ratio [(t1+t3)/t2] of a total thickness (t1+t3) of the first shell and the third shell to the thickness t2 of the second shell is in a range of about 0.3 to about 5 (i.e. Pousthomis teaches thicknesses of the first, second and third shells (34, 35, 36) in the range of about 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]) which for t1, t2 and t3 equal to 0.1 nm results in the ratio [(t1+t3)/t2] = 2 that falls within and/or overlaps (for different values of t1, t2 and t3) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and 
Reply to Office action of March 3, 2021a ratio (t1/t3) of a thickness t1 of the first shell to a thickness t3 of the third shell is in a range of about 0.1 to about 5 (i.e. Pousthomis teaches thicknesses of the first and third shells in the range of about 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]) which for t1 and t2 equal to 0.1 nm results in the ratio (t1/t3) = 0.1/0.1 = 1 that falls within and/or overlaps (for different values of t1 and t3) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), 
	wherein the second shell (35, Fig. 5D) has an energy band gap which is wider than an energy band gap of the single core by about 0.5.ev to about 4 eV (i.e. since Pousthomis discloses the same materials for the core 33 and the second shell 35 (e.g. InZnP and ZnS) as those disclosed by the Applicant (¶¶[0044] and [0063] of the specification as published), these materials would satisfy the claimed relationship). 


    PNG
    media_image1.png
    250
    247
    media_image1.png
    Greyscale


Regarding claim 2 (1), Pousthomis teaches wherein a ratio (t1/r1) of the thickness (t1) of the shell to the radius (r1) of the core is in a range of about 0.05 to about 5 (i.e. as discussed above in the rejection of claim 1 Pousthomis teaches that radius r1 of the core is from 0.1 nm to 0.5 mm (¶[0507]) and thicknesses of the first shell, t1, is in a range from 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]), which for t1 and r1 equal to 0.1 result in the ratio (t1/r1=1) that falls within and/or overlaps (for different values of r1 and t1) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
Regarding claim 3 (1), Pousthomis teaches wherein the core and the 20 shell have a lattice constant difference in a range of about -30 % to about 30 % (i.e. since Pousthomis discloses the same materials for the core and the shell as those disclosed by the Applicant, the lattice constant difference between the core and the shell will be in the claimed range).  
Regarding claim 7 (1), Pousthomis teaches wherein a ratio [(t1+t2)/r1] of 10a total thickness (t1+t2) of the shell and the second shell to the radius (r1) of the single core is in a range of about 0.3 to about 10 (i.e. as discussed above in the rejection of claim 1 Pousthomis teaches that radius r1 of the core is from 0.1 nm to 0.5 mm (¶[0507]) and thicknesses of the first and second shells, t1, t2, are in a range from 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]), which for t1, t2, and r1 equal to 0.1 nm results in the ratio [(t1+t2)/r1] = 2, that falls within and/or overlaps (for different values of r1, t1 and t2) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and
 a ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell is in a range of about 0.1 to about 5 (i.e. Pousthomis teaches that thicknesses of the first and second shells, t1, t2, are in a range from 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]), which for t1 and t2, equal to 0.1 nm result in the ratio [(t1/t2)] = 1, that falls within and/or overlaps (for different values of t1 and t2) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
Regarding claim 9 (1), Pousthomis teaches wherein the thickness (t3) of the third shell is in the range from 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]) which fully encompasses the claimed range of 0.5 nm to about 5 nm, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05).
Regarding claim 10 (1), Pousthomis teaches wherein the semiconductor nanoparticle (3, Fig. 5D) has a diameter (size) in a range of about from 0.5 nm to 1 mm (¶[0507]) which fully encompasses the claimed range of 1 nm to about 20 nm, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05).   
Regarding claim 11,  Pousthomis teaches in Figs. 1, 5D and 15 (Fig. 5D shown above and Fig. 15 shown below) and related text a displayer device (15, Fig. 15), comprising: 
a display substrate (17, Fig. 15 and ¶[1472]);
a light amount control layer (9, Fig. 15 and ¶[1475]) on the display substrate (Fig. 15); and
a color conversion layer (4, Figs. 7A, 15 and ¶[1466]) on the light amount layer and comprising semiconductor nanoparticles (3, Figs. 1, 5D, 7A and 15),
wherein a semiconductor nanoparticle (3, Figs. 1, 5D, 7A and 15) of the semiconductor nanoparticles comprises:
a single core (33, Fig. 5D and ¶[0551] and [0713]) comprising a group III-II-V compound semiconductor (e.g. InZnP, ¶[0713], when M=In, x=1, N=Zn, y=1, E=P, z=1 and w=0 in the formula MxNyEzAw disclosed by Pousthomis as representing the core material; alternatively selecting a III-II-V compound semiconductor from the compound semiconductor materials disclosed by Pousthomis would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)), wherein the group III-II-V compound semiconductor does not include AlInP (i.e. InZnP does not include AlInP); 
a shell (34, Fig. 5D and ¶[0551]) surrounding the single core and comprising a metal oxide and/or a metalloid oxide (e.g. Al2O3 or SiO2, ¶[0733], when M=Al, x=2 and E=O and z=3, in case of Al2O3, and when M=Si, x=1 and E=O and z=2, in case of SiO2, in the formula MxNyEzAw disclosed by Pousthomis as representing the shell material; alternatively selecting a metal oxide and/or a metalloid oxide, such as, Al2O3 or SiO2, for the shell material from the shell materials disclosed by Pousthomis would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07));
a second shell (35, Fig. 5D and ¶[0551]) surrounding the shell, the second shell comprising a second compound semiconductor different from the compound semiconductor (¶¶[0733] and [01562], Pousthomis teaches core and shell comprising different compound semiconductor materials (e.g. see Examples 8 and 12-14);  alternatively, selecting different materials for core and second shell (¶¶[0713] and [0733]) from the materials disclosed by Pousthomis such that a second compound semiconductor of the second shell is different from the compound semiconductor of the core would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)); and 
a third shell (36, Fig. 5D and ¶¶[0551] and [0558]) surrounding the second shell, the third shell comprising at least one selected from the group consisting of Al2O3, TiO2, MgO and ZnO (¶0558]),  
wherein the metal oxide and/or the metalloid oxide (e.g. Al2O3 or SiO2, ¶[0733], when M=Al, x=2 and E=O and z=3, in case of Al2O3, and when M=Si, x=1 and E=O and z=2, in case of SiO2, in the formula MxNyEzAw disclosed by Pousthomis as representing the shell material; alternatively it is noted that selecting a metal oxide and/or a metalloid oxide, such as, Al2O3 or SiO2 for the shell material from the shell materials disclosed by Pousthomis would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)) has a bandgap of about 3.5 eV or more, and having a sum (ΔECB+ΔEVB) of a conduction 10 band offset (ΔECB) with the compound semiconductor comprised in the single core and a valence band offset (ΔEVB) with the compound semiconductor comprised in the single core of about 3 eV or more (i.e. since Pousthomis discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[0046]-[0048] and [0050] of the specification as published), these materials would satisfy the claimed relationship), 
wherein the metal oxide and the metalloid oxide comprise at least one selected from the group consisting of Al2O3 and SiO2 (¶[0733], when M=Al, x=2 and E=O and z=3, in case of Al2O3, and when M=Si, x=1 and E=O and z=2, in case of SiO2, in the formula MxNyEzAw disclosed by Pousthomis as representing the shell material; alternatively, it is noted that selecting Al2O3 or SiO2, for the shell material from the shell materials disclosed by Pousthomis would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)), and
 the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (i.e. since Pousthomis teaches the same materials for both the core and shell materials as those disclosed by the Applicant, these materials would satisfy the claimed relationship);
a ratio [(t1+t2+t3)/r1] of a total thickness (t1+t2+t3) of the first shell, the second shell, and the third shell to a radius r1 of the single core is in a range of about 0.1 to about 10 (i.e. Pousthomis teaches that radius r1 of the core is from 0.1 nm to 0.5 mm (¶[0507], i.e. Pousthomis teaches that the overall size (diameter (d1)) of the nanoparticle 3 is from 0.5 nm to 1 mm, which when reduced by the total thickness of first, second and third shells (e.g. d1 - (t1+t2+t3) = 0.5 nm - 0.3 nm = 0.2) divided by 2 corresponds to the radius (r1) of the core and that thicknesses of the first, second and third shells, t1, t2, and t3 are in the range from 0.1 nm to 500 nm (¶¶[0550], [0541] and [0554]-[0555]), which for t1, t2, t3 and r1 equal to 0.1 nm result in the ratio [(t1+t2+t3)/r1] = 3 that falls within and/or overlaps (for different values of t1, t2, t3 and r1) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), 
a ratio [(t1+t3)/t2] of a total thickness (t1+t3) of the first shell and the third shell to the thickness t2 of the second shell is in a range of about 0.3 to about 5 (i.e. Pousthomis teaches thicknesses of the first, second and third shells (34, 35, 36) in the range of about 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]) which for t1, t2 and t3 equal to 0.1 nm results in the ratio  [(t1+t3)/t2] = 2 that falls within and/or overlaps (for different values of t1, t2, and t3) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and 
Reply to Office action of March 3, 2021a ratio (t1/t3) of a thickness t1 of the first shell to a thickness t3 of the third shell is in a range of about 0.1 to about 5 (i.e. Pousthomis teaches thicknesses of the first and third shells in the range of about 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]) which for t1 and t2 equal to 0.1 nm results in the ratio [(t1/t3)] = 1 that falls within and/or overlaps (for different values of t1 and t3)  the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), 
	wherein the second shell (35, Fig. 5D) has an energy band gap which is wider than an energy band gap of the single core by about 0.5.ev to about 4 eV (i.e. since Pousthomis discloses the same materials for the core 33 and the second shell 35 (e.g. InZnP and ZnS) as those disclosed by the Applicant (¶¶[0044] and [0063] of the specification as published), these materials would satisfy the claimed relationship). 




    PNG
    media_image2.png
    312
    610
    media_image2.png
    Greyscale


Regarding claim 12 (11), Pousthomis teaches wherein a ratio (t1/r1) of the thickness (t1) of the shell to the radius (r1) of the core is in a range of about 0.05 to about 5 (i.e. as discussed above in the rejection of claim 11 Pousthomis teaches that radius r1 of the core is from 0.1 nm to 0.5 mm (¶[0507]) and thicknesses of the first shell, t1, is in a range from 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]), which for t1 and r1 equal to 0.1 nm results in the ratio (t1/r1 = 1) that falls within and/or overlaps (for different values of r1 and t1) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
Regarding claim 14 (11), Pousthomis teaches wherein a ratio [(t1+t2)/r1] of 10a total thickness (t1+t2) of the shell and the second shell to the radius (r1) of the single core is in a range of about 0.3 to about 10 (i.e. as discussed above in the rejection of claim 1 Pousthomis teaches that radius r1 of the core is from 0.1 nm to 0.5 mm (¶[0507]) and thicknesses of the first and second shells, t1, t2, are in a range from 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]), which for t1, t2 and r1 equal to 0.1 nm results in the ratio [(t1+t2)/r1] = 2, that falls within and/or overlaps (for different values of r1, t1 and t2) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and
 a ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell is in a range of about 0.1 to about 5 (i.e. Pousthomis teaches that thicknesses of the first and second shells, t1, t2, are in a range from 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]), which for t1 and t2 equal to 0.1 nm results in the ratio [(t1/t2)] = 1, that falls within and/or overlaps (for different values of t1 and t2) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
Regarding claim 16,  Pousthomis teaches in Figs. 1, 5D and 18 (Fig. 5D shown above and Fig. 18 shown below) and related text an organic light emitting display device (8, Fig. 18) comprising: 
a base substrate (6, Fig. 18 and ¶[1487]);
an organic light emitting element (5, Fig. 18 and ¶¶[1487] and [1494]) on the base substrate (Fig. 18); and
a color conversion layer (4, Figs. 7A, 18 and ¶[1487]) on the organic light emitting element and comprising semiconductor nanoparticles (3, Figs. 1, 5D, 7A and 18),
wherein a semiconductor nanoparticle (3, Figs. 1, 5D, 7A and 15) of the semiconductor nanoparticles comprises:
a single core (33, Fig. 5D and ¶[0551] and [0713]) comprising a group III-II-V compound semiconductor (e.g. InZnP, ¶[0713], when M=In, x=1, N=Zn, y=1 and E=P, z=1 in the formula MxNyEzAw disclosed by Pousthomis as representing the core material; alternatively selecting a III-II-V compound semiconductor from the compound semiconductor materials disclosed by Pousthomis would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)), wherein the group III-II-V compound semiconductor does not include AlInP (i.e. InZnP does not include AlInP); 
a shell (34, Fig. 5D and ¶[0551]) surrounding the single core and comprising a metal oxide and/or a metalloid oxide (e.g. Al2O3 or SiO2, ¶[0733], when M=Al, x=2 and E=O and z=3, in case of Al2O3, and when M=Si, x=1 and E=O and z=2, in case of SiO2, in the formula MxNyEzAw disclosed by Pousthomis as representing the shell material; alternatively selecting a metal oxide and/or a metalloid oxide, such as, Al2O3 or SiO2, for the shell material from the shell materials disclosed by Pousthomis would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07));
a second shell (35, Fig. 5D and ¶[0551]) surrounding the shell, the second shell comprising a second compound semiconductor different from the compound semiconductor (¶¶[0733] and [01562], Pousthomis teaches core and shell comprising different compound semiconductor materials (e.g. see Examples 8 and 12-14);  alternatively, selecting different materials for core and second shell (¶¶[0713] and [0733]) from the materials disclosed by Pousthomis such that a second compound semiconductor of the second shell is different from the compound semiconductor of the core would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)); and 
a third shell (36, Fig. 5D and ¶¶[0551] and [0558]) surrounding the second shell, the third shell comprising at least one selected from the group consisting of Al2O3, TiO2, MgO and ZnO (¶0558]),  
wherein the metal oxide and/or the metalloid oxide (e.g. Al2O3 or SiO2, ¶[0733], when M=Al, x=2 and E=O and z=3, in case of Al2O3, and when M=Si, x=1 and E=O and z=2, in case of SiO2, in the MxNyEzAw disclosed by Pousthomis as representing the shell material; alternatively it is noted that selecting a metal oxide and/or a metalloid oxide, such as, Al2O3 or SiO2 for the shell material from the shell materials disclosed by Pousthomis would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)) has a bandgap of about 3.5 eV or more, and having a sum (ΔECB+ΔEVB) of a conduction 10 band offset (ΔECB) with the compound semiconductor comprised in the single core and a valence band offset (ΔEVB) with the compound semiconductor comprised in the single core of about 3 eV or more (i.e. since Pousthomis discloses the same materials for the core and the shell as those disclosed by the Applicant (¶¶[0046]-[0048] and [0050] of the specification as published), these materials would satisfy the claimed relationship), 
wherein the metal oxide and the metalloid oxide comprise at least one selected from the group consisting of Al2O3 and SiO2 (¶[0733], when M=Al, x=2 and E=O and z=3, in case of Al2O3, and when M=Si, x=1 and E=O and z=2, in case of SiO2, in the formula MxNyEzAw disclosed by Pousthomis as representing the shell material; alternatively, it is noted that selecting Al2O3 or SiO2 for the shell material from the shell materials disclosed by Pousthomis would have been within capabilities of one of ordinary skill in the art as it would amount to nothing more than selecting a known material based on its suitability for its intended purpose (MPEP § 2144.07)), and
 the conduction band of the compound semiconductor is at lower energy than the conduction band of the metal oxide and the metalloid oxide, and the valence band of the compound semiconductor is at higher energy than the valence band of the metal oxide and the metalloid oxide (i.e. since Pousthomis teaches the same materials for both the core and shell materials as those disclosed by the Applicant, these materials would satisfy the claimed relationship);
a ratio [(t1+t2+t3)/r1] of a total thickness (t1+t2+t3) of the first shell, the second shell, and the third shell to a radius r1 of the single core is in a range of about 0.1 to about 10 (i.e. Pousthomis teaches that radius r1 of the core is from 0.1 nm to 0.5 mm (¶[0507], i.e. Pousthomis teaches that the overall size (diameter (d1)) of the nanoparticle 3 is from 0.5 nm to 1 mm, which when reduced by the total thickness of first, second and third shells (e.g. d1 - (t1+t2+t3) = 0.5 nm - 0.3 nm = 0.2) divided by 2 corresponds to the radius (r1) of the core and that thicknesses of the first, second and third shells, t1, t2, and t3 are in the range from 0.1 nm to 500 nm (¶¶[0550], [0541] and [0554]-[0555]), which would result in the ratio [(t1+t2+t3)/r1] = 3 that falls within and/or overlaps (for different values of t1, t2, t3 and r1) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), 
a ratio [(t1+t3)/t2] of a total thickness (t1+t3) of the first shell and the third shell to the thickness t2 of the second shell is in a range of about 0.3 to about 5 (i.e. Pousthomis teaches thicknesses of the first, second and third shells (34, 35, 36) in the range of about 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]) which would result in the ratio [(t1+t3)/t2] = 2 that falls within and/or overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and 
Reply to Office action of March 3, 2021a ratio (t1/t3) of a thickness t1 of the first shell to a thickness t3 of the third shell is in a range of about 0.1 to about 5 (i.e. Pousthomis teaches thicknesses of the first and third shells in the range of about 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]) which would result in the ratio [(t1/t3)] = 1 that falls within and/or overlaps the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), 
	wherein the second shell (35, Fig. 5D) has an energy band gap which is wider than an energy band gap of the single core by about 0.5.ev to about 4 eV (i.e. since Pousthomis discloses the same materials for the core 33 and the second shell 35 (e.g. InZnP and ZnS) as those disclosed by the Applicant (¶¶[0044] and [0063] of the specification as published), these materials would satisfy the claimed relationship). 


    PNG
    media_image3.png
    327
    574
    media_image3.png
    Greyscale


Regarding claim 17 (16), Pousthomis teaches wherein a ratio (t1/r1) of the thickness (t1) of the shell to the radius (r1) of the core is in a range of about 0.05 to about 5 (i.e. as discussed above in the rejection of claim 11 Pousthomis teaches that radius r1 of the core is from 0.1 nm to 0.5 mm (¶[0507]) and thicknesses of the first shell, t1, is in a range from 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]), which would result in the ratio (t1/r1=1) that falls within and/or overlaps (for different values of r1 and t1) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).
Regarding claim 19 (16), Pousthomis teaches wherein a ratio [(t1+t2)/r1] of 10a total thickness (t1+t2) of the shell and the second shell to the radius (r1) of the single core is in a range of about 0.3 to about 10 (i.e. as discussed above in the rejection of claim 1 Pousthomis teaches that radius r1 of the core is from 0.1 nm to 0.5 mm (¶[0507]) and thicknesses of the first and second shells, t1, t2, are in a range from 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]), which would result in the ratio [(t1+t2)/r1] = 2, that falls within and/or overlaps (for different values of r1, t1 and t2) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Pousthomis to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)), and
 a ratio (t1/t2) of the thickness (t1) of the shell to the thickness (t2) of the second shell is in a range of about 0.1 to about 5 (i.e. Pousthomis teaches that thicknesses of the first and second shells, t1, t2, are in a range from 0.1 nm to 500 nm (¶¶[0541], [0550] and [0554]-[0555]), which would result in the ratio [(t1/t2)] = 1, that falls within and/or overlaps (for different values of t1 and t2) the claimed range, where it would have been obvious to one of ordinary skill in the art to adjust the range disclosed by Holloway to include the claimed range as a routine skill in the art to discover optimum and/or workable ranges by routine experimentation (MPEP § 2144.05)).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Pousthomis, as applied to claim 1 above, and further in view of Sokolov et al. (US 2019/0334106, hereinafter, “Sokolov”, previously cited).
Regarding claim 4 (1), teaching of Pousthomis was discussed above in the rejection of claim 1.  Pousthomis, however, does not explicitly teach that the shell has a content of the metal oxide and/or the metalloid oxide continuously increasing from a 25boundary with the core toward a surface of the shell.  
Sokolov, in a similar field of endeavor, teaches forming a semiconductor nanoparticle that includes a shell that has a grated composition as an alternative shell composition (¶[0012]) to that which has a uniform composition as disclosed by Holloway. 
Thus, since the prior art teaches all of the claimed elements the results would be predictable to one of ordinary skill in the art and, as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to form the shell disclosed by Pousthomis with the graded composition as taught by Sokolov as such composition is well-known in the art and recognized as equivalent shell composition. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/23/2022